COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-15-00106-CR


TERRY LEE BAUDER, JR.                                                   APPELLANT

                                          V.

THE STATE OF TEXAS                                                            STATE


                                       ----------

          FROM THE 367TH DISTRICT COURT OF DENTON COUNTY
                    TRIAL COURT NO. F-2002-0042-E

                                       ----------

                         MEMORANDUM OPINION 1

                                      ----------

      Appellant Terry Lee Bauder Jr. attempts to appeal from the trial court’s

March 2015 denial of his March 2015 postconviction motion to modify or reduce

his 2002 sentence. On August 12, 2015, we notified Appellant of our concern

that we lack jurisdiction over this appeal, indicating that the trial court’s order is

not an appealable order or final judgment and that only the Texas Court of


      1
       See Tex. R. App. P. 47.4.
Criminal Appeals has jurisdiction over postconviction habeas matters, and we

stated that this appeal was subject to dismissal unless Appellant or any party

desiring to continue the appeal filed a response showing grounds for continuing

the appeal.     Appellant’s response does not show grounds for continuing the

appeal.

       After a felony conviction becomes final, the procedure outlined in article

11.07 of the code of criminal procedure is a prisoner’s exclusive remedy for relief;

this court has no jurisdiction. 2   We therefore dismiss this appeal for want of

jurisdiction.



                                                   PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 15, 2015




       2
        Tex. Code Crim. Proc. Ann. art. 11.07, §§ 1, 3(a), 5 (West 2015); Ater v.
Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig.
proceeding) (holding court of appeals usurped exclusive authority of court of
criminal appeals to grant postconviction relief by ordering trial court to vacate a
final conviction on basis of allegedly invalid guilty plea); cf. Padieu v. Court of
Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 117–18 (Tex. Crim. App. 2013)
(orig. proceeding) (contrasting court of appeals’s authority to rule on matters
potentially related to forthcoming, but not pending, article 11.07 application with
court of criminal appeals’s exclusive jurisdiction to grant postconviction relief).


                                         2